981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raphael MENDEZ, Plaintiff-Appellant,v.FEDERAL CORRECTIONAL INSTITUTION, BUTNER, NC;  SallyJohnson; Kelvin McBride;  John T. Hadden, Warden,Defendants-Appellees.
No. 92-6922.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Raphael Mendez, Appellant Pro Se.
Linda Kaye Teal, OFFICE OF THE UNITED STATES ATTORNEY, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Raphael Mendez appeals from the district court's order denying relief under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 402 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mendez v. FCI Butner, No. CA-91-383-BR (E.D.N.C. July 16, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED